determination absent an abuse of discretion. Crawford v. State, 117 Nev.
                718, 721, 30 P.3d 1123, 1125 (2001). Here, the district court denied
                Thomas' request for an evidentiary hearing because he provided only a
                bare claim that would not entitle him to relief even if true, see Hargrove v.
                State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984), and denied his
                motion to withdraw his guilty plea because the record otherwise
                demonstrated that his plea was valid. The record supports these
                determinations.    See Crawford, 117 Nev. at 721-22, 30 P.3d at 1125-26.
                We conclude that the district court did not abuse its discretion by denying
                Thomas' request for an evidentiary hearing and his motion to withdraw
                his guilty plea.
                             Second, Thomas argues that the district court abused its
                discretion by adjudicating him as a habitual criminal solely because it was
                presented with the requisite amount of prior convictions without
                undertaking a weighing analysis on the record. Our review of the record
                reveals that the district court noted that it was "just and proper" to
                sentence Thomas as a habitual criminal and reflects that the district court
                followed the sentencing recommendation of both parties. Moreover, a
                district court is not required to make particularized findings on the record.
                See Hughes v. State, 116 Nev. 327, 333, 996 P.2d 890, 893 (2000). We
                conclude that the district court did not abuse its discretion.   See Houk v.
                State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987).
                             Third, Thomas argues that three concurrent sentences of 8 to
                20 years constitute cruel and unusual punishment because it is excessive
                to achieve the goals of punishment. We disagree. Thomas was sentenced
                under the small habitual criminal statute because of his multiple prior
                felony convictions and for his role in bringing a minor into the state and

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    forcing her to serve as a child prostitute.   See Blume v. State, 112 Nev.
                    472, 475, 915 P.2d 282, 284 (1996) (noting that a sentence is not cruel and
                    unusual punishment unless it is so grossly disproportionate to the crime
                    that it shocks the conscience); Harmelin v. Michigan, 501 U.S. 957, 1000-
                    01 (1991) (plurality opinion). Thomas' sentence falls within the statutory
                    parameters, see NRS 207.010(1)(a), and he does not contend that the
                    statute fixing punishment is unconstitutional. We conclude that this
                    claim lacks merit.
                                Accordingly, we
                                 ORDER the judgment of conviction AFFIRMED.




                                                                                                   J.
                                                       Saitta


                    cc:   Hon. Michelle Leavitt, District Judge
                          Law Office of Scott P. Eichhorn, LLC
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                         3
(0) 1947A


                •
                                                                          4 ;IA
                                                                           :
                                                                                   , ),e4a1   4:4:11(11